Case 4:20-cr-00142-SDJ-KPJ Document 65 Filed 08/27/20 Page 1 of 2 PageID #: 1262




                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

 UNITED STATES OF AMERICA                   §
                                            §
 v.                                         §   CRIMINAL CASE NO. 4:20-CR-142
                                            §
 DANIEL AUSTIN DUNN                         §

                                       ORDER

        On July 22, 2020, the Government filed a Motion to Inquire, requesting a

 hearing to investigate a potential conflict of interest involving Defendant Daniel

 Austin Dunn’s counsel, Temani Adams. (Dkt. #46). On August 14, 2020, Dunn filed a

 Response to the Government’s Motion. (Dkt. #62). Dunn’s Response was filed under

 seal without an accompanying motion for leave, as required by this Court’s Local

 Rules CR-49(a) and CV-5(a)(7)(C). The Response was therefore deemed deficient and

 terminated by the Clerk’s Office on August 17, 2020. Upon issuance of the deficiency

 notice, the Clerk’s Office emailed Adams, explaining the nature of the deficiency and

 how to correct it. To date, Adams has neither filed a motion for leave to file the

 Response under seal, nor has she refiled the Response unsealed.

        It is ORDERED that Dunn’s Response to the Government’s Motion to Inquire,

 (Dkt. #62), shall be deemed filed as of August 27, 2020. The Response contains

 sensitive information and, therefore, will be filed under seal. The Clerk’s Office

 is directed to email a copy of Dunn’s Response, (Dkt. #62), to the Government’s counsel

 of record.
Case 4:20-cr-00142-SDJ-KPJ Document 65 Filed 08/27/20 Page 2 of 2 PageID #: 1263




       It is further ORDERED that the Government may file a reply to Dunn’s

 Response, and that any such reply must be filed no later than September 3, 2020.


           So ORDERED and SIGNED this 27th day of August, 2020.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE
